UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                  12/5/2019

JERMAINE DELESTON,

                                                Plaintiff,            19-CV-6167 (PGG) (KHP)

                             -against-                                         ORDER

DJEMBE BAR & RESTAURANT CORP.
d/b/a Don Pancho’s, et al.,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         As discussed during yesterday’s settlement conference, the parties will complete an

inspection of the premises by no later than January 6, 2020. The parties should submit a letter

to the Court when the inspection is scheduled.

         The last day to join additional parties and amend the pleadings will be January 6, 2020.

The deadline to complete fact discovery is February 28, 2020 and the deadline to complete

expert discovery is April 15, 2020.

         A settlement conference is scheduled for February 6, 2020 at 2:15 p.m. in Courtroom

17-D, United States Courthouse, 500 Pearl Street, New York, New York. Parties must attend in-

person with their counsel. Corporate parties must send the person with decision making

authority to settle the matter to the conference. The parties are instructed to complete the

Settlement Conference Summary Report and prepare pre-conference submissions in

accordance with the Judge Parker’s Individual Rules of Practice. Pre-conference submissions

must be received by the Court no later than January 31, 2020 by 5:00 p.m. The parties’
submissions may include relevant documents, including expert reports and photographs of the

premises. The parties should advise the Court via letter on ECF if they reach a settlement prior

to the conference.

       SO ORDERED.

DATED:        New York, New York
              December 5, 2019

                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                                2
